department of the treasury internal_revenue_service - 08syy washington d c tax_exempt_and_government_entities_division sin ‘ tra tr nov attn legend state a agency m plan x plan y group b employees dear this letter is in response to a request for a private_letter_ruling dated supplemented by letter dated submitted on your behalf by your authoyized representatives in support of your request you have submitted the following facts and representations agency m is a public transportation agency organized under the laws of state a defined_benefit_plan intended to be qualified under the provisions of sec_401 of the internal_revenue_code code that apply to governmental plans agency m currently maintains plan x a page agency m proposes to establish plan y a defined_contribution_plan effective an alternative retirement_plan for existing eligible employees and would be the sole retirement_plan for employees who first become eligible for a non-bargaining unit plan after plan y will provide plan y is intended to be qualified in accordance with the provisions of sec_401 of the code agency m proposes to make an employer_contribution equal to sec_4 of plan y provides that eight percent of considered compensation to plan y on behalf of the group b employees within days after becoming an eligible_employee a group b employee each such group b employee other than an option employee shall make a one-time irrevocable election to contribute a percentage of his or her compensation to plan y the contributions amount shall be any whole percentage between zero percent and fifteen percent subject_to maximum annual_addition limits election during the specified period shall be deemed to have made an irrevocable election to contribute zero percent of his or her compensation to plan y irrevocable until the group b employee ceases to have compensation or ceases to be a group b employee a group b employee who fails to make an once the election is made it shall be sec_4 of plan y further provides that any the group b employee's taxable compensation but the picked up contributions shall be included in contributions elected under this section shall be picked up and paid_by agency m shall be reduced by the amount of the contributions picked up by agency m considered compensation_for the plan_year in which such amounts are contributed to plan y right to receive the picked up contributions until an occurrence of a distribution of plan y although designated as employee contributions are paid_by agency m in lieu of contributions by the group b employee employee does not have the option of choosing to receive the contributed amounts directly instead of having them paid_by agency m to plan y sec_4 of plan y also provides that the group b contributions made pursuant to this section a group b employee shall not have any agency m proposes to offer its employees who participate in plan x options with respect to participating in plan y employees are current plan x participants who elect to continue to accrue benefits under plan x continue to receive credited service under plan x and will not be eligible to receive allocations of employer contributions or to make pick-up contributions under plan y option employees will option employees may option rage nonetheless elect to make voluntary after-tax contributions to plan y a current plan x participant group b employee who wishes a once this employee has elected to to transfer the lump-sum present_value of the b have the ultimate to be eligible for employer contributions and to make pick up contributions to plan y must first elect to freeze his or her credited service under plan x freeze his or her credited service under plan x must then elect accrued_benefit under plan x to plan y benefit at retirement calculated under plan x based on credited service through date through the date of actual termination of employment employee may not elect a distribution of the present_value of his or her accrued_benefit under plan x as part of this election the lump-sum present_value of the plan x accrued_benefit will establish a beginning account balance in plan y for the group b employee who elects to transfer the present_value of his or her accrued_benefit from plan x to plan y and final average salary the employee a group b or plan x will continue in effect until it has satisfied its to each option employee who elects to continue to liabilities accrue a benefit under plan x and to each option employee who - elects to make voluntary after-tax contributions to plan y but does not transfer his or her interest under plan xk to plan y based on the aforementioned facts and representations you have requested the following rulings that neither the option to transfer the present_value of the accrued_benefit under plan x to plan y nor an actual election by an employee to make such a transfer will constitute a taxable_event for the employee under sec_72 or sec_402 of the code that the transferred amount will not be considered an annual_addition to plan y in the year of the transfer under sec_415 of the code ‘ that the fact that the present_value of the accrued_benefit is transferred from plan x to plan y will not by reason of the transfer subject plan y to the code sec_415 limit that the picked-up contributions will be treated as employer contributions for federal_income_tax purposes and will not be taxable to participants in the year in which the contribution is made to plan y page that no part of the’ contribution picked up by agency m nor any investment earnings on the contribution is includible in the taxable_income of the participant on whose behalf the contribution was made until the contribution amount is actually distributed from plan y sec_402 of the code provides that except as otherwise provided in this section any amount actually distributed to any distributee by any employee’s trust described in sec_401 which is exempt from tax under sec_501 c shall be taxable to the distributee in the taxable_year of the distributee in which the amount is distributed under sec_72 relating to annuities sec_72 of the code provides for an additional tax on any amount received from a qualified_retirement_plan defined in sec_4974 which includes plans described in‘ sec_401 which such amount is received is equal to percent of the portion of such amount which is includible in gross_income except where such income is distributed on or after an employee attain sec_59 under sec_72 the additional tax for the taxable_year in or on account of one or more exceptions provided for of the code as sec_401 of the code provides that a_trust created or organized in the united_states and forming part of a qualified_stock bonus pension or profit sharing plan of an employer constitutes a qualified_trust only if the various requirements set out in sec_401 are met revrul_56_693 c b as modified by rev provides that a pension_plan fails rul c b to meet the requirements of sec_401 employee to withdraw any part of the employee’s accrued_benefit other than a benefit attributable to voluntary_employee_contributions prior to certain distributable events eg retirement death disability severance of employment om termination of the plan it permits an if revrul_67_213 1967_2_cb_149 involves the transfer of funds directly from the trust forming part of plan to the trust forming part of the revenue_ruling provides in part that if interest in a qualified_plan is transferred from the trust forming part of that plan to the trust forming part of another qualified_plan without being made available to the participant no taxable_income will be recognized by reason of such transfer a qualified_stock bonus plan a participant’s a qualified_pension page in the case at issue it is represented that during the no amount will be transfer of amounts from plan x to plan y distributed or made available to the group b employee but will instead be transferred directly from plan x to plan y a group b employee who elects to transfer the lump sum present_value of his or her accrued_benefit from plan x to plan y may not elect to receive a distribution of this plan x amount in lieu of having such amount transferred directly to plan y further accordingly we conclude with respect to ruling_request one that neither the option to elect to transfer the present_value of the accrued_benefit nor the actual transfer of the present_value of the accrued_benefit under plan x to plan y will constitute a taxable_event for the group b employee under sec_402 of the code furthermore as the amounts transferred will not be includible in the group b employees’ gross_income at the time of the transfer such transfer will not result in the imposition of an early_distribution_tax under sec_72 of the code with respect to ruling requests two and three section of the code provides that a defined_benefit_plan i sec_415 a not a qualified_plan if the plan provides for the payment of benefits with respect to a participant which exceed the limitation of sec_415 of the code code limits the amount of annual benefits in a defined_benefit_plan sec_415 of the sec_415 b of the code provides that a defined_contribution_plan is not a qualified_plan if contributions and other additions made to the plan with respect to a participant in a taxable_year exceed the limitation of sec_415 of the code and other additions to a participant’s account in a defined_contribution_plan sec_415 limits the amount of annual contributions sec_1 b iv of the income_tax regulations the regulations provides that when there is a transfer of funds from one qualified_plan to another the annual_benefit attributable to the assets transferred does not have to be taken into account by the transferee_plan in applying the limitations of sec_415 sec_1 b iv of the regulations provides that the transfer of funds from one qualified_plan to another will not be considered an annual_addition for the limitation_year in which the transfer occurs plan x and plan y are assumed to be qualified_plans therefore the proposed transfer from plan kx to plan y is a page accordingly with iv and b transfer from one qualified_plan to another respect to ruling_request numbers two and three we conclude that pursuant to sec_1 b the regulations the amount transferred from plan x to plan y will not be considered an annual_addition to plan y in the year of the transfer and the annual_benefit attributable to the assets transferred from plan x to plan y does not have to be taken into account by plan y in applying the limitations of sec_415 of course the annual_benefit associated with the amounts transferred from plan x to plan y continues to be taken into account by plan x for purposes of b iv of with respect to ruling requests four and five h the code provides that contributions otherwise designated as employee contributions shall be treated as employer contributions if such contributions are made to a plan described in sec_401l a established by a state government or a political_subdivision thereof and are picked up by the employing unit of the federal_income_tax consequences to be accorded in that revenue_ruling the of the code is specified in revenue revrul_77_462 concluded that the school contributions that are picked up by the employer within the meaning of sec_414 ruling c b employer school district agreed to assume and pay the amounts employees were required by state law to contribute to a state pension_plan district’s picked-up contributions to the plan are excluded from the employee’s gross_income until such time as they are distributed to the employees that under the provisions of sec_3401 a the school district’s contributions to the plan are excluded from wages for purposes of the collection of income_tax at source on wages therefore no withholding is required from the employees’ salaries with respect to such picked-up contributions the revenue_ruling held further of the code the issue of whether contributions have been picked up by an employer within the meaning of sec_414 h addressed in revrul_81_35 c b ruling c b that the following two criteria must be met must specify that the contributions although designated as employee contributions are being paid_by the employer in lieu of contributions by the employee and the employee must not be given the option of choosing to receive the contributed amounts directly instead of having them paid_by the employer to the pension_plan of the code is and revenue these revenue rulings established the employer page revrul_87_10 1987_1_cb_136 provides that in order to satisfy revenue rulings and the required specification of designated employee contributions must be completed before the period to which such contributions relate thus employees may not exclude from current gross_income designated employee contributions to a qualified_plan that relate to compensation earned for services prior to the date of the last governmental action necessary to effect the pick up sec_4 of plan y as proposed satisfies the criteria set forth in revrul_81_35 and revrul_81_36 because it specifies that contributions made pursuant to this section although designated as group b employee contributions are paid_by agency m in lieu of contributions by the group b employee and that the group b employee does not have the option of choosing to receive the contributed amounts directly instead of having such amounts paid_by agency m to plan y accordingly we conclude that the pick-up contributions will be treated as employer contributions for federal_income_tax purposes and will not be taxable to the participant in the year in which the contributions are made to plan y furthermore no part of the contribution picked-up by agency m investment earnings on the contribution is includible in taxable_income of the participant on whose behalf the contribution was made until the contribution amount is actually distributed from plan y or any for purposes of the application of sec_414 of the it is immaterial whether the employer picks up code contributions through a reduction in salary an offset against future salary increases or a combination of both these rulings apply only if the effective date for the commencement of any proposed pick up is not any earlier than the later of the date the plan y it is adopted by agency m or the date is put into effect these rulings are based on the assumption that plan x and plan y meet the requirements for qualification under sec_401 of the code at the time of the transfer and at the time of the proposed contributions and distributions this ruling is further based on sec_4 of plan y proposed as set forth in your letter dated september a sec_2002 ‘this ruling is also based on the condition that a group b employee who elects to make contributions to plan y pursuant to the terms of sec_4 as proposed may not make more than one page irrevocable election to make such contributions and that a one time irrevocable election made by a group b employee to contribute zero percent of compensation to plan y pursuant to the terms of sec_4 as proposed is an election that may not be subsequently altered or amended no opinion is expressed as to whether the amounts in question are subject_to tax under the federal_insurance_contributions_act no opinion is expressed as to whether the amounts in question are paid pursuant to a salary reduction agreement within the meaning of sec_3121 b of the code no opinion is expressed as to the tax treatment of the transactions described herein under the provisions of any other section of either the code or the regulations that may be applicable thereto this letter_ruling is directed only to the taxpayer who requested it sec_6110 of the code provides that it may not be used or cited by others as precedent a copy of this letter is being sent to your authorized representative in accordance with a power_of_attorney on file in this office if you have any questions concerning this ruling please contact ep ra t2 at sincerely yours signed sotce b floyd joyce e floyd manager employee_plans technical group t tax_exempt_and_government_entities_division enclosures deleted copy of letter_ruling notice
